Citation Nr: 1402614	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Columbia South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hearing loss, a left wrist disorder, and rheumatoid arthritis, and determined that new and material evidence had not been received to reopen a claim for service connection for a right knee disorder.

In October 2011, the Board remanded each of the claims for additional development, all of which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In April 2013, the RO granted service connection for hearing loss, a left wrist disorder, and a right knee disorder.  Accordingly, the only claim remaining before the Board is the claim for service connection for rheumatoid arthritis.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Rheumatoid arthritis did not have onset during service or within one year of separation from service and is not otherwise related to service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent the Veteran a notice letter in December 2006 informing him of the evidence required to substantiate the claim for service connection for rheumatoid arthritis, of his and VA's respective duties for obtaining evidence, and of the rating criteria or effective date provisions pertinent to his claim.

The duty to assist was also met in this case.  The available service records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with opinion was obtained in March 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1337 ), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not" shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and [service as it] serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.; 38 C.F.R. § 3.303(b).

The issue of entitlement to service connection for rheumatoid arthritis as due to exposure to herbicides has also been raised.  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran served in the Republic of Vietnam, thus he is presumed to have been exposed to herbicide agents.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and Prinzmetal 's angina); all chronic B-cell leukemias; multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

Notably, rheumatoid arthritis is not a disability listed under the presumptive provisions of 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability, such as rheumatoid arthritis, is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records do not show symptoms of or treatment for rheumatoid arthritis during service.  Treatment records do not show that the condition had onset within one year of separation from service.  Further, the Veteran does not contend that rheumatoid arthritis had onset during or within one year of separation from service.  At most, a VA examination report shows degenerative arthritis of the right knee in February 1971; however, the Veteran has already been service connected for the right knee, to include degenerative arthritis.  The first indication of a diagnosis of rheumatoid arthritis is located in a May 1999 letter from Dr. J.J.M. ("Dr. J.M.")  In this letter, Dr. J.M. states that the Veteran had rheumatoid arthritis in multiple joints and was taking multiple medications.  Arguably, treatment records from Dr. J.M. show reports of multiple joint pain in August 1996.  Dr. J.M. said the pain was of questionable etiology.  Assuming that the multiple joint pain was indicative of and later diagnosed as rheumatoid arthritis, the symptoms still had onset approximately 26 years after separation from service, weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Treatment records dated since 1999 show the Veteran said his rheumatoid arthritis had onset in the 1990s.  Simply, the Veteran does not contend and the medical evidence does not show that rheumatoid arthritis had onset during service, within one year of separation from service, or has persisted since service.  As such, service connection is not warranted under the presumptions for chronic conditions under 38 C.F.R. §§ 3.307(a) and 3.309(a) or under 38 C.F.R. § 3.303(b) for chronicity and continuity of symptoms since service.

While the lay and medical evidence does not show the onset and continuity of rheumatoid arthritis during and persisting subsequent to service, service connection can still be granted if there is competent and credible evidence of a nexus between the disorder and service.  In addition, as noted above, the issue of entitlement to service connection for rheumatoid arthritis based on exposure to herbicides has been raised.  While rheumatoid arthritis is not listed under the presumptive provisions applicable to veterans exposed to herbicides or Agent Orange, 38 C.F.R. § 3.309(e), service connection can still be granted if there is proof that the rheumatoid arthritis was actually caused by exposure to an herbicide agent during service.

The Veteran was afforded a VA examination in March 2012.  The examiner reviewed the claims file and examined the Veteran.  The examiner opined that it is less likely as not that the Veteran's rheumatoid arthritis was incurred during or caused by service.  Based on his discussion with the Veteran and review of the claims file, the examiner found that that the timing of onset of the Veteran's inflammatory arthritis was well after service, which would preclude it from being a problem from service.  Further, the examiner stated that to his knowledge, rheumatoid arthritis is not a condition that has been identified as being caused by Agent Orange exposure.

The Board has reviewed all private and VA treatment records and while the records show diagnosis and treatment of rheumatoid arthritis since the 1990s, none of the treatment records indicate a nexus between rheumatoid arthritis and service or exposure to herbicides during service.  The Board has reviewed all documents submitted by the Veteran and his representative, but observes that none of the correspondence asserts a specific theory of entitlement.  Thus, the Board has considered the Veteran's statements to medical providers as documented in the treatment records.  However, none of the Veteran's statements suggest that his rheumatoid arthritis had onset during or within one year of separation from service or that his condition is otherwise related to service or exposure to herbicides.  Even if he had suggested that his condition was directly related to service or herbicide exposure, he is not competent to diagnose or identify the etiology of rheumatoid arthritis as it is not a condition that can be readily observed by lay persons.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  The diagnosis and identification of the etiology of rheumatoid arthritis involves complex medical questions that must be determined by persons with medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In this case, the evidence is not in relative equipoise as there is no evidence of in-service incurrence of rheumatoid arthritis, no evidence of onset within one year of separation from service, no evidence of continuity of symptoms since service, and no nexus directly linking the condition to service.  Further, the evidence does not show a link between rheumatoid arthritis and herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


